Case 1:20-cv-05934-AT Document16 Filed 09/14/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
MICHELLE MARIE HEINEMANN. DOC #:
DATE FILED: _ 9/14/2020
Plaintiff,

-against- 20 Civ. 5934 (AT)

ROBERT T. DERBY, MYMAIL LTD., MYMAIL ORDER

MANAGEMENT LLC, MYMAIL
TECHNOLOGY LLC, and DERBY
ENTERPRISES LLC,

Defendants.
ANALISA TORRES, District Judge:

 

 

On August 3, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by September 9, 2020. ECF No. 8 §§ 4-5. That submission is now overdue.
Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and proposed case
management plan by 12:00 p.m. on September 15, 2020.

SO ORDERED.

Dated: September 14, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
